MEMORANDUM **
P.F. Lazor, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice, pursuant to 28 U.S.C. § 1915(g), his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
The district court properly dismissed Lazor’s action pursuant to section 1915(g) because the record shows that Lazor has, on three or more prior occasions, brought an action that was dismissed as frivolous, malicious, or for failure to state a claim. See 28 U.S.C. § 1915(g).
Lazor’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.